NUMBER 13-13-00549-CV

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG

PREMIUM ASSETS, INC.,                                                                  Appellant,

                                                  v.

LYDIA A. GARCIA D/B/A
JOE LYNN DAZZLES AND MORE
AND LYDIA ANN GARCIA,                                                                  Appellees.


                      On appeal from the 214th District Court
                            of Nueces County, Texas.


                            MEMORANDUM OPINION
                Before Justices Rodriguez, Garza and Longoria
                  Memorandum Opinion by Justice Longoria

       Appellant Premium Assets, Inc., appeals a verdict rendered against it following a

bench trial on appellee Lydia Ann Garcia’s1 claims for promissory estoppel and violations


       1 Garcia sued in her individual capacity and as Lydia A. Garcia d/b/a Joe Lynn Dazzles and More.
We refer to them collectively as “Garcia.”
of the Texas Deceptive Trade Practices Act (DTPA). We affirm.

                                       I. BACKGROUND

       A. Background Facts

       During the first week of January of 2012, Garcia contacted a real estate broker

named Jason Alaniz to discuss obtaining a commercial lease for a store that she planned

to open in downtown Corpus Christi, Texas. Alaniz was the listing agent for appellant, a

property management company. Alaniz referred Garcia to Suite 115-A in American Bank

Plaza, a commercial office building that appellant managed for the building’s owner, SFP

711 Corpus Christi, LLC (SFP 711). Suite 115-A was available for Garcia to lease at a

monthly rental of $275.00 on a twelve-month lease. Garcia testified at trial that Alaniz

told her that she had been accepted as a tenant by SFP 711 and that “everything was

going to be okay and we were just waiting, you know, for the lease to be drawn up and

so on.” Alaniz, however, testified at trial that he did not remember telling Garcia that she

had been approved by SFP 711.

       On January 26, 2012, Garcia executed the lease at Alaniz’s office. At the time that

she executed the lease, Garcia gave Alaniz two checks, one for the first month’s rent and

another for the security deposit required by the terms of the lease. Alaniz forwarded the

checks and the executed lease to appellant. It is undisputed that Garcia afterwards

obtained a commercial insurance policy from Farmers Insurance Group, purchased

$2,843.48 in supplies for her business, opened a business checking account, purchased

checks for that account, and quit her job as an office manager.

       On January 27, 2012, Garcia delivered a copy of the insurance policy to appellant’s

office and received keys to Suite 115-A and an access card to the building from Noel



                                             2
Harris, one of appellant’s employees. Harris testified that he also permitted Garcia to

store display cases in Suite 115-A. Pat Lowery, another employee of appellant, testified

at trial that she reviewed Garcia’s file after Garcia received the keys from Harris and that

she had concerns over whether Garcia would be selling some of the same products as

the building’s other tenants. Lowery also noticed that Garcia had not yet provided a credit

report. Lowery testified that after speaking with Garcia she was satisfied with her answers

regarding the products Garcia intended to sell.

        However, on February 1, 2012, Lowery instructed Harris to change the locks on

Suite 115-A. Appellant later informed Garcia by letter that her tenancy had been rejected

because she failed a credit check. Appellant returned Garcia’s checks by the same letter.

It is undisputed that neither SFP 711 nor appellant executed the lease. Garcia testified

at trial that the credit report appellant relied on was for a different person with the name

of Lydia Garcia. The parties dispute whether appellant’s employees prevented Garcia

from recovering the property she had already moved into Suite 115-A.

        B. Lawsuit

        Garcia filed suit against appellant alleging causes of action for promissory estoppel

and violations of the DTPA.2 Following a bench trial, the trial court rendered a judgment

for Garcia in the amount of $18,651.47 for “reliance damages,” pre- and post-judgment

interest, and $21,962.50 in attorneys’ fees with conditional awards of further attorneys’

fees if the case was appealed. The trial court entered the following findings of fact and

conclusions of law:

        1. On April 23, 2013, Plaintiff Lydia Garcia d/b/a/ Joe Lynn Dazzles and

        2 Garcia also alleged causes of action for breach of contract and quasi-contract. We will not discuss
those causes of action further because the trial court’s findings and conclusions do not address them and
the parties do not mention them on appeal. See TEX. R. APP. P. 47.1.

                                                     3
   More ("Plaintiff") and Defendant Premium Assets, Inc. ("Defendant"),
   appeared and announced ready for trial on the above referenced cause
   of action.

2. The parties agreed to proceed with a trial to the Court.

3. The trial proceeded until it concluded on said date.

4. At the conclusion of trial and after the presentation of evidence, this
   Court finds as follows:

5. By a preponderance of the evidence, Premium Assets, Inc. engaged in
   false, misleading, or deceptive acts or practices that Lydia Garcia d/b/a/
   Joe Lynn Dazzles and More relied on to her detriment and that was a
   producing cause of damages to Lydia Garcia d/b/a/ Joe Lynn Dazzles
   and More.

6. Specifically, this Court finds by a preponderance of the evidence that the
   following laundry list violations were committed by Defendant Premium
   Assets, Inc.:

      A. Defendant, Premium Assets, Inc. represented that goods or
         services had sponsorship, approval, characteristics, ingredients,
         uses, benefits, or quantities which they did not have or that a
         person has a sponsorship, approval, status, affiliation, or
         connection which it did not;

      B. Defendant, Premium Assets, Inc. caused confusion or
         misunderstanding as to the source, sponsorship, approval, or
         certification of goods or services;

      C. Defendant, Premium Assets, Inc. represented that goods or
         services are or will be of a particular quality if they were of
         another;

      D. Defendant, Premium Assets, Inc. failed to disclose information
         concerning goods or services that was known at the time of the
         transaction with the intention to induce Lydia Garcia d/b/a/ Joe
         Lynn Dazzles and More into a transaction she otherwise would
         not have entered into if the information had been disclosed;

      E. Defendant, Premium Assets, Inc. advertised goods or services
         with intent not to sell them as advertised; and

      F. Defendant, Premium Assets, Inc. passed off goods or services as
         those of another.

                                     4
7. The Court further finds that the Plaintiff, Lydia Garcia d/b/a/Joe Lynn
   Dazzles and More negotiated the terms of a lease agreement with Jason
   Alaniz, an agent of the Defendant Premium Assets, Inc., and that all of
   the terms and conditions of the Lease Agreement were agreed to and
   were contained in the Lease Agreement, which was introduced into
   evidence during the trial.

8. Jason Alaniz was an agent for Defendant, Premium Assets, Inc. who
   had the authority to negotiate the terms of the lease agreement with a
   tenant on the Defendant Premium Assets, Inc.’s behalf.

9. Jason Alaniz, Defendant Premium Assets, Inc.'s agent, was acting
   within the scope and course of his duty at all times while negotiating the
   lease agreement with the Plaintiff Lydia Garcia d/b/a/ Joe Lynn Dazzles
   and More.

10. Jason Alaniz, Defendant Premium Assets, Inc.'s agent, had the actual,
    implied or apparent authority to represent to the Plaintiff, Lydia Garcia
    d/b/a/Joe Lynn Dazzles and More that the Lease Agreement had been
    approved by the owner, SFP 711 Corpus Christi, LLC.

11. Defendant Premium Assets, Inc. was the management company and
    agent for the owner, SFP 711 Corpus Christi, LLC.

12. Defendant Premium Assets, Inc., and/or Jason Alaniz, Defendant
    Premium Assets, Inc.'s agent, did not disclose to the Plaintiff Lydia
    Garcia d/b/a/ Joe Lynn Dazzles and More that there was an alleged
    requirement that she complete a credit check prior to her lease
    agreement with the landlord becoming final or that her Lease Agreement
    was contingent on a credit check.

13. Defendant Premium Assets, Inc., and/or Jason Alaniz, Defendant
    Premium Assets, Inc.'s agent, disclosed to the Plaintiff Lydia Garcia
    d/b/a/ Joe Lynn Dazzles and More that her Lease Agreement had been
    accepted by the landlord and that she was approved to move into her
    commercial unit in February, 2012.

14. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More, in reliance on
    the representations of Jason Alaniz, Defendant Premium Assets, Inc.'s
    agent, issued payment for the security deposit and first month's rental
    amount to the Defendant.

15. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More, in reliance on
    the representations of Defendant Premium Assets, Inc., and/or Jason
    Alaniz, Defendant Premium Assets, Inc.'s agent, purchased

                                     5
   merchandise, commercial insurance coverage, materials, inventory, and
   equipment for her commercial unit which totaled $2,843.48 in damages.

16. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More, in reliance on
    the representations of Defendant Premium Assets, Inc., and/or Jason
    Alaniz, Defendant Premium Assets, Inc.'s agent, suffered $15,807.96 in
    additional damages.

17. Plaintiff Lydia Garcia d/b/a/ Joe Lynn Dazzles and More, executed a
    Lease Agreement with the owner, SFP 711 Corpus Christi, LLC on
    January 26, 2013.

18. The Lease Agreement did not contain any requirements that a credit
    report was required to be executed prior to the Lease Agreement
    becoming finalized.

19. Defendant, Premium Assets, Inc.'s property manager confirmed that the
    Defendant Premium Assets, Inc., had never previously required a credit
    report for the leasing of a commercial unit of the size of the unit the
    Plaintiff Lydia Garcia d/b/a/ Joe Lynn Dazzles and More had leased.

20. Defendant, Premium Assets, Inc., ratified the actions and
    representations of their agent, Jason Alaniz in the following ways:

       A. Defendant, Premium Assets, Inc., provided the Plaintiff Lydia
          Garcia d/b/a/ Joe Lynn Dazzles and More with a key to her unit;

       B. Defendant, Premium Assets, Inc., provided the Plaintiff Lydia
          Garcia d/b/a/ Joe Lynn Dazzles and More with a gate code to her
          unit; and

       C. Defendant, Premium Assets, Inc., allowed the Plaintiff Lydia
          Garcia d/b/a/ Joe Lynn Dazzles and More to move her personal
          property into the unit without objection.

21. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More relied upon said
    actions and ratifications by the Defendant, Premium Assets, Inc.

22. Defendant, Premium Assets, Inc. subsequently locked the Plaintiff,
    Lydia Garcia d/b/a/ Joe Lynn Dazzles and More out of her unit after the
    Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More had stored her
    personal property in the unit.

23. Defendant, Premium Assets, Inc. locked the Plaintiff, Lydia Garcia d/b/a/
    Joe Lynn Dazzles and More out of her unit without first running a credit
    report on the Plaintiff.

                                     6
24. The credit report run on the Plaintiff, Lydia Garcia d/b/a/ Joe Lynn
    Dazzles and More by the Defendant Premium Assets, Inc. contained
    financial and legal information for individuals who were not the Plaintiff.

25. Defendant, Premium Assets, Inc. failed to conduct an investigation into
    the credit report's accuracy nor did it ask the Plaintiff, Lydia Garcia d/b/a/
    Joe Lynn Dazzles and More for clarification on the discrepancies.

26. Defendant, Premium Assets, Inc. refused to honor the terms of the
    Lease Agreement and the Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles
    and More was not allowed to occupy and peacefully enjoy the
    commercial unit she had leased.

27. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More's personal
    property has been held by Defendant, Premium Assets, Inc. since
    February 1, 2012.

28. As a result of Defendant Premium Assets, Inc.'s conduct, the Plaintiff,
    Lydia Garcia d/b/a/ Joe Lynn Dazzles and More was forced to incur
    attorney's fees.

29. The attorney's fees incurred by the Plaintiff, Lydia Garcia d/b/a/ Joe Lynn
    Dazzles and More through trial were in the amount of $21,962.50.

30. The attorney's fees incurred by the Plaintiff, Lydia Garcia d/b/a/ Joe Lynn
    Dazzles and More were reasonable and necessary under Texas law and
    the facts of the case.

31. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More is entitled to
    additional reasonable and necessary attorney's fees in the amount of
    $20,000.00 if the Judgment rendered by this Court is appealed to the
    13th Court of Appeals.

32. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More is entitled to
    additional reasonable and necessary attorney's fees in the amount of
    $5,000.00 if a Petition [or] Writ is filed with the Texas Supreme Court.

33. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More is entitled to
    additional, reasonable and necessary attorney's fees in the amount of
    $5,000.00 if a Petition [or] Writ is granted by the Texas Supreme Court.

                         Conclusions of Law

34. The Court finds that Plaintiff, Lydia Garcia d/b/a/Joe Lynn Dazzles and
    More is a consumer under the Texas Deceptive Trade Practices Act.

                                        7
35. The Court finds that Defendant, Premium Assets, Inc. can be sued under
    the Texas Deceptive Trade Practices Act.

36. Specifically, the Court finds that Defendant, Premium Assets, Inc., is a
    person as defined under the Texas Business and Commerce Code
    § 17.43(3).

37. The Court finds that Defendant, Premium Assets, Inc.'s actions, as
    described above, were the producing cause of the Plaintiff, Lydia Garcia
    d/b/a/ Joe Lynn Dazzles and More's damages.

38. By a preponderance of the evidence, Defendant, Premium Assets, Inc.
    made a promise to the Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles
    and More.

39. By a preponderance of the evidence, Plaintiff, Lydia Garcia d/b/a/ Joe
    Lynn Dazzles and More reasonably and substantially relied on the
    promise to its detriment.

40. By a preponderance of the evidence, Plaintiff Lydia Garcia d/b/a/ Joe
    Lynn Dazzles and More's reliance was foreseeable by the Defendant,
    Premium Assets, Inc.

41. By a preponderance of the evidence, injustice can be avoided only by
    the enforcement of the promise.

42. Defendant, Premium Assets, Inc., is vicariously liable for the acts of its
    agent, Jason Alaniz, based on their ratification of his acts and
    representations during his negotiations with Plaintiff, Lydia Garcia d/b/a/
    Joe Lynn Dazzles and More.

43. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More is entitled to
    Prejudgment interest on $18,651.44 at the highest rate allowable under
    [TEX. FIN. CODE ANN.] § 304.104 from June 7, 2012 through the date this
    judgment is signed.

44. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More is entitled to
    post-judgment interest at the rate of 5% per annum, from one day after
    this judgment is signed and until the judgment is paid in full pursuant to
    Chapter 304 of the Tex. Fin. Code.

45. All writs and processes for the enforcement and collection of this
    judgment may issue as necessary.




                                      8
        46. Plaintiff, Lydia Garcia d/b/a/ Joe Lynn Dazzles and More is entitled to
            the return of her personal property currently being held by Defendant,
            Premium Assets, Inc. within 30 days from the date this Judgment is
            executed.

(Emphasis in original)

                                               II. DISCUSSION

        By three issues, which we have renumbered and reorganized, appellant asserts

that:   (1) the trial court’s conclusions of law that Garcia relied to her detriment on

appellant’s representations that she was accepted as a tenant were erroneous as a

matter of law; (2) Garcia judicially admitted that she did not detrimentally rely on

appellant’s representations; and (3) the statute of frauds and the statute of conveyances

prevent Garcia from recovering.3

        A. Standard of Review

        We review a trial court’s conclusions of law de novo. BMC Software Belg., N.V. v.

Marchand, 83 S.W.3d 789, 794 (Tex. 2002). The appellant may not challenge the trial

court’s conclusions of law for factual insufficiency, but appellate courts review the

conclusions the trial court drew from the facts to determine their correctness. Id. We will

not reverse a conclusion of law unless it is erroneous as a matter of law. City of Corpus

Christi v. Taylor, 126 S.W.3d 712, 718 (Tex. App.—Corpus Christi 2004, pet. withdrawn).

An erroneous conclusion of law does not require reversal if the trial court rendered the

proper judgment. BMC Software, 83 S.W.3d at 794.

        B. Does the Lease Agreement Prevent a Finding of Detrimental Reliance on
           Garcia’s DTPA and Promissory Estoppel Claims?



        3Appellant includes an additional issue arguing that if the lease agreement was enforceable, Garcia
would only have a breach-of-contract claim against SFP 711. We need not address that issue because, as
we explain in greater detail below, Garcia’s suit does not seek to enforce the lease agreement. See id.

                                                    9
       Appellant first argues that the trial court’s conclusions that Garcia proved the

element of detrimental reliance, common to both the promissory estoppel and DTPA

claims, are erroneous as a matter of law because Garcia signed the lease. Appellant

asserts that the lease contained a provision disclaiming reliance on any representations

outside of the lease.

       We disagree. Appellant is correct that a plaintiff cannot prevail under the DTPA or

under a theory of promissory estoppel without showing that the plaintiff relied on a

representation to the plaintiff’s detriment. See Cruz v. Andrews Restoration, Inc., 364
S.W.3d 817, 823 (Tex. 2012) (“Moreover, under 17.50(a)(1) [of the DTPA], a consumer

loses without proof that he relied to his detriment on the deceptive act.”); Garcia v. Lucero,

366 S.W.3d 275, 280 (Tex. App.—El Paso 2012, no pet.) (“The elements of promissory

estoppel are: (1) a promise; (2) foreseeability of reliance thereon by the promisor; and (3)

substantial reliance by the promisee to her detriment.”). However, appellant has not

explained how or why the lease prevents Garcia from showing detrimental reliance when

Garcia did not sue to enforce a provision of the lease and it is undisputed that the lease

never came into effect.

       Regarding Garcia’s DTPA claim, the Texas Supreme Court has been clear that a

plaintiff may maintain a DTPA action for oral misrepresentations outside of a contract.

See Weitzel v. Barnes, 691 S.W.2d 598, 600 (Tex. 1985); Bus. Staffing, Inc. v. Jackson

Hot Oil Serv., 401 S.W.3d 224, 243 n.13 (Tex. App.—El Paso 2012, pet. denied)

(observing that liability under the DTPA for misrepresentations “is neither increased nor

diminished by the presence of a formal written contract covering the identical subject

matter” (citations omitted)). Garcia’s First Amended Petition, her live petition, alleged that



                                             10
appellant’s agents made false representations before and after she executed the lease.

See Weitzel, 691 S.W.2d at 600. Appellant has not explained further why Garcia may not

maintain a claim under the DTPA for these alleged misrepresentations. Appellant also

has not explained why the lease prevents Garcia from showing detrimental reliance under

her promissory-estoppel theory.4 While the lease’s merger clause might be relevant if

Garcia sued SFP 711 to enforce a promise to sign the lease, Garcia did not file such a

lawsuit. See, e.g., Bank of Tex., N.A. v. Gaubert, 286 S.W.3d 546, 555–56 (Tex. App.—

Dallas 2009, pet. dism'd w.o.j.) (addressing a suit for promissory estoppel to enforce a

promise to sign a document). Appellant has presented no authority explaining why the

unexecuted lease is relevant to Garcia’s claim for promissory estoppel or for violations of

the DTPA.

        In sum, we conclude that the existence of the lease agreement does not make the

trial court’s conclusions of law that Garcia proved both her DTPA and promissory-

estoppel claims legally erroneous. We overrule appellant’s first two issues.5

        C. Judicial Admission

        Appellant’s third issue is that Garcia judicially admitted that she did not

detrimentally rely on appellant’s alleged representations about the lease. Appellant



         4 We reject the assertions in appellant’s brief that the trial court’s conclusions of law on promissory

estoppel were erroneous because contractual “privity is required for a promissory estoppel claim.”
Promissory estoppel is only applicable to enforce promises that are not covered by a valid contract between
the parties. BP Am. Prod. Co. v. Zaffirini, 419 S.W.3d 485, 507 (Tex. App.—San Antonio 2013, pet. denied);
see Richter v. Wagner Oil Co., 90 S.W.3d 890, 899 (Tex. App.—San Antonio 2002, no pet.) (“Promissory
estoppel is not applicable to a promise covered by a valid contract between the parties; however,
promissory estoppel will apply to a promise outside the contract.”).

        5 Appellant’s second issue includes the statement that “basic logic indicates that there was no

detrimental reliance on the alleged representation by [Alaniz] that [Garcia] had been approved as a tenant.
[Garcia] signed the lease at the realtor’s office after the alleged representation.” Garcia treated this
argument as a separate factual-sufficiency challenge. We will not address it in this way because the part
of appellant’s brief with this wording leads into the judicial-admission issue that we address in part II.C.

                                                      11
asserts that Garcia “knew that the alleged approval [by SFP 711] was subject to the terms

of an acceptable lease because she was informed the lease would be signed after the

alleged misrepresentation.” In other words, appellant asserts that Garcia’s statement in

the First Amended Petition that she knew the lease had not yet been executed was an

admission that she did not rely to her detriment on appellant’s representations that it

would be.

       We disagree. To qualify as a judicial admission a statement must be “clear,

deliberate, and unequivocal.” Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887,

905 (Tex. 2000) (quotation marks omitted).       A judicial admission “occurs when an

assertion of fact is conclusively established in live pleadings, making the introduction of

other pleadings or evidence unnecessary.” Id. Garcia’s statement in her First Amended

Petition is, at most, an admission that she knew the lease had not been formally executed

by the landlord at the time. Garcia’s statement does not address whether or not she relied

on appellant’s representations that SFP 711 already accepted her as a tenant. Appellant

has not pointed to any place in the First Amended Petition where Garcia admits that she

was aware that SFP 711 might not execute the lease or that there were additional

conditions she must fulfill before SFP 711 would agree to execute the lease. We conclude

that Garcia’s admissions in the First Amended Petition, if any, were not clear, deliberate,

and unequivocal statements that she did not rely to her detriment on appellant’s

representations. See id. We overrule appellant’s third issue.

       D. Statute of Frauds and Statute of Conveyances

       Appellant’s fourth issue is that the trial court’s conclusions of law on Garcia’s

claims are erroneous as a matter of law because the statute of frauds and the statute of



                                            12
conveyances “prevent[] the prospective tenant, [Garcia], from recovering damages from

the property management company, Appellant, who was not a party to the lease.”

        The statute of frauds makes an agreement for a lease of real estate for a term

longer than a year unenforceable unless it is in writing and signed by the person to be

charged with the promise or someone lawfully authorized to sign for that person. See

TEX. BUS. & COM. CODE ANN. § 26.01 (West, Westlaw through Ch. 46, 2015 R.S.). The

statute of conveyances makes an agreement to convey an estate in land for a period

greater than a year unenforceable unless it is in writing and signed by the conveyor or the

conveyor’s agent. TEX. PROP. CODE ANN. § 5.021 (West, Westlaw through Ch. 46, 2015

R.S.). Both statutes would be relevant if Garcia sought to enforce the lease against SFP

711, but appellant does not explain how either statute prevents Garcia from recovering

from a non-party to the lease for misrepresentations that are separate from the lease.6

See TEX. BUS. & COM. CODE ANN. § 26.01; TEX. PROP. CODE ANN. § 5.021; see also Chen

v. Ma, No. 03-96-00626-CV, 1998 WL 161363, at **4–5 (Tex. App.—Austin Apr. 9, 1998,

no pet.) (mem. op.) (concluding that summary judgment on a DTPA claim was improper

because the plaintiff could maintain an action for alleged misrepresentations that induced

purchase of land even if the agreement to purchase was barred by the statute of frauds).

We overrule appellant’s fourth issue.




        6 Under this section, appellant cites only case law that might be relevant if Garcia filed suit to enforce
the lease or a promise to sign the lease. See Bank of Tex., N.A. v. Gaubert, 286 S.W.3d 546, 553–54 (Tex.
App.—Dallas 2009, pet. dism'd w.o.j.) (observing that promissory estoppel can avoid the statute of frauds
where a defendant promised to sign an existing document); EP Operating Co. v. MJC Energy Co., 883
S.W.2d 263, 268 (Tex. App.—Corpus Christi 1994, writ denied) (holding that written correspondence
between the parties was insufficient to satisfy the statute of frauds because the writings did not sufficiently
set out of the terms of the agreement and were not signed).

                                                       13
                                      III. CONCLUSION

      We affirm the judgment of the trial court.




                                                   NORA LONGORIA,
                                                   Justice


Delivered and filed the
27th day of August, 2015.




                                           14